
	
		II
		Calendar No. 229
		110th CONGRESS
		1st Session
		S. 1152
		[Report No. 110–99]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To promote wildland firefighter
		  safety.
	
	
		1.Short titleThis Act may be cited as the
			 Wildland Firefighter Safety Act of
			 2007.
		1.Short titleThis Act may be cited as the Wildland
			 Fire Safety and Transparency Act of 2007.
		2.Wildland firefighter safety
			(a)DefinitionsIn this section:
				(1)SecretariesThe term Secretaries
			 means—
					(A)the Secretary of the Interior, acting
			 through the Directors of the Bureau of Land Management, the United States Fish
			 and Wildlife Service, the National Park Service, and the Bureau of Indian
			 Affairs; and
					(B)the Secretary of Agriculture, acting
			 through the Chief of the Forest Service.
					(2)Wildland firefighterThe term wildland firefighter
			 means any person who participates in wildland firefighting activities—
					(A)under the direction of either of the
			 Secretaries; or
					(B)under a contract or compact with a
			 federally recognized Indian tribe.
					(b)Annual report to Congress
				(1)In generalThe Secretaries shall jointly submit to
			 Congress an annual report on the wildland firefighter safety practices of the
			 Secretaries, including training programs and activities for wildland fire
			 suppression, prescribed burning, and wildland fire use, during the preceding
			 calendar year.
				(2)TimelineEach report under paragraph (1)
			 shall—
					(A)be submitted by not later than March of the
			 year following the calendar year covered by the report; and
					(B)include—
						(i)a description of, and any changes to,
			 wildland firefighter safety practices, including training programs and
			 activities for wildland fire suppression, prescribed burning, and wildland fire
			 use;
						(ii)statistics and trend analyses;
						(iii)an estimate of the amount of Federal funds
			 expended by the Secretaries on wildland firefighter safety practices, including
			 training programs and activities for wildland fire suppression, prescribed
			 burning, and wildland fire use;
						(iv)progress made in implementing
			 recommendations from the Inspector General, the Government Accountability
			 Office, the Occupational Safety and Health Administration, or an agency report
			 relating to a wildland firefighting fatality issued during the preceding 10
			 years; and
						(v)a description of—
							(I)the provisions relating to wildland
			 firefighter safety practices in any Federal contract or other agreement
			 governing the provision of wildland firefighters by a non-Federal
			 entity;
							(II)a summary of any actions taken by the
			 Secretaries to ensure that the provisions relating to safety practices,
			 including training, are complied with by the non-Federal entity; and
							(III)the results of those actions.
							
	
		June 26, 2007
		Reported with an amendment
	
